Name: 2002/75/EC: Commission Decision of 1 February 2002 laying down special conditions on the import from third countries of star anise (Text with EEA relevance) (notified under document number C(2002) 379)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  foodstuff;  health;  trade;  cooperation policy;  tariff policy
 Date Published: 2002-02-02

 Avis juridique important|32002D00752002/75/EC: Commission Decision of 1 February 2002 laying down special conditions on the import from third countries of star anise (Text with EEA relevance) (notified under document number C(2002) 379) Official Journal L 033 , 02/02/2002 P. 0031 - 0034Commission Decisionof 1 February 2002laying down special conditions on the import from third countries of star anise(notified under document number C(2002) 379)(Text with EEA relevance)(2002/75/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs(1), and in particular Article 10(1) thereof,Whereas:(1) Star anise (Illicium verum), also known as Chinese star anise or Chinese badian, is fit for human consumption and commonly used in foodstuffs.(2) The botanical variety of star anise known as Japanese star anise (Illicium anisatum, also known as Illicium religiosum, Illicium japonicum, shikimmi and skimmi), is scientifically recognised as highly poisonous and is therefore not fit for human consumption.(3) Analyses of consignments of star anise from certain third countries have revealed also the presence of Japanese star anise; the presence of Japanese star anise has been linked to some cases of food poisoning in the Community.(4) There is therefore a hygiene problem in certain third countries which poses a serious threat to public health within the Community and protective measures must be adopted at Community level.(5) It is necessary that star anise imported from third countries, which is intended for human consumption or to be used as an ingredients in foodstuffs, should not contain Japanese star anise.(6) The competent authorities in third countries should provide documentary evidence to accompany each consignment of star anise from their countries, confirming that the products consist only of star anise and are free of Japanese star anise.(7) It is therefore necessary, in order to safeguard public health, that consignments of star anise imported into the Community, which are intended for human consumption or to be used as an ingredient in foodstuffs, are subjected at random to sampling and analysis prior to release for free circulation; for the same reason it is necessary to control also the products already on the market.(8) Given that the measures provided for in this Decision would have a serious impact on the control resources of the Member States, the results of these measures should be evaluated after a short period of time and the measures amended if appropriate.(9) Member States have been consulted on the measures provided for in this Decision according to Article 10(3) of Directive 93/43/EEC, on 18 December 2001,HAS ADOPTED THIS DECISION:Article 11. Member States may allow imports of star anise (Illicium verum) falling within CN code 0909 10 00 from third countries, where it is intended for human consumption or to be used as an ingredient in foodstuffs, provided that:(a) each consignment is accompanied by the report on the results of official sampling and analysis, and by a certificate in accordance with the model in Annex I completed, signed and verified by the competent authorities of the exporting third country, demonstrating that the consignment does not contain Japanese star anise (Illicium anisatum, also known as Illicium religiosum, Illicium japonicum, shikimmi and skimmi), which is not fit for human consumption;(b) consignments are imported into the Community through one of the points of entry listed in Annex II;(c) each consignment is identified with a code, which corresponds to the code on certificate and on the accompanying report containing the result of the official sampling and analysis referred to in point (a).2. The competent authorities in each Member State shall ensure that imported star anise from third countries is subject to documentary checks to ensure that the requirement for the certificate and official sampling results referred to in paragraph 1(a) are complied with. For this purpose, Member States shall ensure that the importers are obliged to give prior notice to the competent authorities at the point of entry into the Community specifying the amount, nature and estimated time of arrival of the consignment.3. Member States shall undertake at random sampling and analysis of consignments of star anise from third countries, which is intended for human consumption or to be used as an ingredient in foodstuffs, before release for free circulation from the point of entry into the Community, and shall inform the Commission of the results using the rapid alert system for food (RASFF). Member States may charge the cost of the analyses to the importer or his agent.Article 2Member States may allow imports of Japanese star anise only if it is intended for use other than human consumption.Each consignment of Japanese star anise imported in the Community from third countries shall bear a label stating that the product is not fit for human consumption.Article 3Member States shall take appropriate measures, including sampling and analysis of star anise already on the market in order to verify the absence of Japanese star anise.Article 4This Decision shall be reviewed before 1 June 2002, in order to assess whether the special conditions laid down in Article 1 provide a sufficient level of protection of public health within the Community.Article 5Member States shall take the measures necessary to comply with this Decision. They shall inform the Commission thereof.Article 6This Decision is addressed to the Member States.Done at Brussels, 1 February 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 175, 19.7.1993, p. 1.ANNEX I>PIC FILE= "L_2002033EN.003302.TIF">ANNEX IIList of points of entry through which star anise originating from third countries may be imported into the European Community>TABLE>